DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1, 6, 10, and 15 are amended; the rejection of the claims traversed; and claims 4 and 13 are cancelled. Claim 1 – 3, 5 – 12, and 14- 18 are currently pending and an Office action on merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3, 5 – 12, and 14 – 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IMOTO et al; (Publication number: US 2016/0195926 A1), hereafter ‘926, in view of Tsukizawa et al; (Publication number: US 2009/0273687 A1), hereafter ‘687, and in view of Eric J. Larsen (Publication number: US 2012/0124516 A1), hereafter ‘035.

Regarding claim 1:
	‘926 discloses an electronic apparatus (‘926 ABSTRACT; Figure 5 and 7) comprising:
 	 a camera (‘926 Figure 7 164);
 	 a memory configured to store at least one instruction (‘926 Figure 7 192); and
 	 at least one processor (‘926 Figure 7 150) configured to execute the at least one instruction to: 
 	detect a plurality of objects included in an image captured by the camera (‘926 [0038-0041] captured image may include multiple users);
 	 obtain information on an engagement of the plurality of objects with the electronic apparatus (‘926 [0089 – 0093] the lines of sight of the users are captured in order to determine operator among multiple users in captured image); 
 	obtain gesture information of the plurality of objects (‘926 [0077 – 0079] [0082-0084] gesture information is captured in order to determine operator from among multiple users in captured image); 
	identify, from among candidate objects, a candidate object making a gesture corresponding to a predetermined gesture as the target object (‘926 [0077 – 0079][0082 – 0084] predetermined gesture detected among multiple users to determine operator or target object, as claimed).
 	 
 	‘926 does not disclose the processor configured to execute the at least one instruction to: 
 	i) obtain the candidate objects having an engagement greater than a predetermined engagement from among the plurality of objects, and		
 	ii) identify a function corresponding to gesture information of the target object and execute the identified function.
	However, ‘687 discloses an image processing apparatus. More particularly, ‘687 discloses determining an attention state in step S213 (‘687 Figure 2 and [0121]) if the head displacement and eyeball displacement exceed a threshold time (‘687 [0018 – 0019]).
	It would have been obvious to modify ‘926 to include an instruction to: 	i) obtain the candidate objects having an engagement greater than a predetermined engagement from among the plurality of objects, as claimed. Those skilled in the art would appreciate performing stable attention state determination regardless of the shape and surrounding environment of an object of interest (‘687 [0011]).
	Further, ‘035 discloses systems and methods for providing feedback by tacking user gaze and gestures. More specifically, ‘035 discloses using a combination of gaze tracking to select an object and hand gestures to control or move the selected object (‘035 [0038] and Figure 2; see also [0052 – 0053] the computing device identifies a function corresponding to the detected gesture and eye gaze). 
	It would have been obvious to modify ‘926 (in view of ‘687) to include:
	ii) identify a function corresponding to gesture information of the target object and execute the identified function, as claimed. Those skilled in the art would appreciate the ability to ensure a natural way of interacting with the user interface (‘035 [0040]).
	
Regarding claim 2:
	 ‘926 (in view of ‘687 and ‘035) discloses the electronic apparatus as claimed in claim 1, wherein the at least one processor is further configured to execute the at least one instruction to obtain the information on the engagement of each of the plurality of objects based on at least one of a distance from the electronic apparatus (‘516 [0027] determination module may ignore persons performing gesture within a range of camera).

Regarding claim 10:
	Claim 10 corresponding to the method for controlling an electronic apparatus is similarly rejected for those reasons discussed above in claim 1.

Regarding claim 11:
	Claim 11 is similarly rejected for those reasons discussed above in claim 2.



	
Allowable Subject Matter
Claims 3 – 5 and claims 12 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 (and similarly claim 12), the prior art does not disclose obtaining an average value and a variance value of the angle at which the plurality of objects, obtained during the plurality of frame, gazes at the electronic apparatus, and obtain the information on the engagement of the plurality of objects based on the average value and the variance, as claimed. 
 	As an example of the prior art, ‘926 discloses an information processing apparatus and information processing method. More specifically, ‘926 discloses obtaining an engagement (the obtained engagement corresponding to determination process 2 – 4) when the users line-of-sight is determined to be within a predetermined region of the information processing apparatus. ‘926 further discloses utilizing a later-detected line-of-sight or a random rule (‘926 [0093]) when determining a single user from among multiple users. However, ‘926 does not disclose obtaining an average value and a variance value of the angle at which the plurality of objects, obtained during the plurality of frame, gazes at the electronic apparatus, and obtain the information on the engagement of the plurality of objects based on the average value and the variance, as claimed.
Regarding claims 4 and 5 (and similarly claims 13 and 14), the prior art does not disclose the electronic apparatus as claimed in claim 1 further including obtaining candidate objects having an engagement greater than a predetermined engagement from among the plurality of objects. 
 	As an example of the prior art, ‘926 discloses an information processing apparatus and information processing method. More specifically, ‘926 discloses obtaining an engagement (the obtained engagement corresponding to determination process 2 – 4) when the user’s line-of-sight is determined to be within a predetermined region of the information processing apparatus. ‘926 further discloses utilizing a later-detected line-of-sight or a random rule (‘926 [0093]) when determining a single user from among multiple users. However, ‘926 does not disclose obtaining candidate objects having an engagement greater than a predetermined engagement from among the plurality of objects, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623